RENDERED: JUNE 11, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0464-MR

LORENZO CARROLL                                                      APPELLANT


                 APPEAL FROM BOYLE CIRCUIT COURT
v.              HONORABLE DARREN W. PECKLER, JUDGE
                       ACTION NO. 19-CI-00429


BRAD ADAMS AND LEE MAY                                                APPELLEES



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND McNEILL, JUDGES.

McNEILL, JUDGE: Lorenzo Carroll (Carroll), pro se, appeals from a February 3,

2020 order of the Boyle Circuit Court denying his petition for a declaration of

rights regarding a prison disciplinary proceeding against him. Finding no error, we

affirm.
                                        I. BACKGROUND

               Carroll, while an inmate at the Northpoint Training Center (NTC),

was charged with sexual assault of an officer. A disciplinary hearing was held on

May 21, 2019, before an NTC adjustment committee. The adjustment committee,

through adjustment committee officer Lieutenant Lee May (hereinafter “ACO”),

found Carroll guilty. Carroll was assessed a penalty of non-restorable loss of 730

days’ good time credit and thirty days’ disciplinary segregation, with credit for 11

days served.1

               At the hearing, the ACO read into the record a report of prison safety

coordinator Keith A. Schneider (Schneider). Schneider’s report read, in part, “The

investigation shows that this inmate assaulted Officer [S.C.][2] while walking up

the stairs of Dormitory 3 when he placed a finger between Officer [S.C.’s]

buttocks.”

               The ACO next read aloud the contents and substance of the

investigation of correctional officer Ronnie Haynes (Haynes). Haynes’s report

says Carroll was advised of the charges and of his due process rights, whereupon



1
  When pronouncing the penalty, at the conclusion of the hearing, the ACO indicated Carroll
would receive 180 days of disciplinary segregation. Once reduced to writing, the penalty was
transcribed as 30 days. The briefs of the parties and the trial court’s order all indicate that the
penalty was 30 days.
2
 We identify the officer through the use of initials under Court of Appeals Administrative Order
2006-10.

                                                 -2-
Carroll pleaded not guilty and advised he would not waive his right to a twenty-

four-hour waiting period for the hearing. According to the Hayes report, Carroll

did not ask to call any witnesses, and requested a legal aide, Randy Whitson

(Whitson), to be present at the hearing.

                 After reading the reports, the ACO acknowledged Whitson’s presence

and asked Carroll how he wished to plead. After Carroll indicated his desire to

plead not guilty, the ACO asked Carroll if he had anything to add. When Carroll

did not verbally respond, the ACO asked, “Nothing?,” to which Carroll did not

audibly respond.3

                 At that point, the ACO said she had reviewed camera footage of the

alleged incident, and that in that footage, “inmate Carroll follows [S.C.] down the

stairs in dorm 3 and he waits for her to return up the stairs. While she is walking

up the stairs, inmate Carroll returns behind her, follows her up the stairs and

touches her buttocks by placing his finger between her butt cheeks.” Based on the

camera footage and Schneider’s report, the ACO pronounced Carroll guilty.

                 On May 24, 2019, Carroll filed an administrative appeal to Brad

Adams, the warden of NTC (Warden Adams). Carroll attached two letters in

support of his administrative appeal. In summary, he argued that he: 1) had a pre-



3
    The record contains only an audio recording of the hearing.



                                                 -3-
existing flirtation or relationship with S.C. and, therefore, his touching of her was

consensual; 2) did not receive 24 hours’ notice of the hearing; and 3) did not

receive a written copy of the charges against him. Carroll asked for a new hearing

or, in the alternative, that he be restored his good time credit. The administrative

appeal was denied.

                Carroll filed a petition for a declaration of rights against the ACO and

Warden Adams (collectively, prison officials) pursuant to KRS4 418.040 in the

Boyle Circuit Court on December 18, 2019. In his petition, Carroll argued he was

denied due process under the Fourteenth Amendment of the United States

Constitution because: 1) he was denied the right to call witnesses at the hearing; 2)

video evidence was considered that Carroll himself was not allowed to review; and

3) the finding of guilt was unsupported by any evidence.

                Prison officials moved to dismiss the petition on January 13, 2020. In

support of their motion to dismiss, prison officials provided the circuit court an

audio copy of the adjustment committee hearing. They argued Carroll was

afforded sufficient due process as he was given the right to call witnesses, was

provided a copy of a written statement by the fact finder concerning the finding of

guilt, and waived written notice of the charges against him. Finally, prison




4
    Kentucky Revised Statutes.

                                            -4-
officials argued that the video of the incident reviewed by the ACO amounted to

“some evidence” of guilt.

                Rather than granting or denying the prison officials’ motion to

dismiss, the trial court entered a final order on February 3, 2020 denying Carroll’s

petition for declaration of rights. This appeal followed.

                                 II. STANDARD OF REVIEW

                 Generally, we review the decision of the circuit court in a declaratory

judgment under a clearly erroneous standard. Reynolds Enterprises, Inc. v.

Kentucky Bd. of Embalmers and Funeral Directors, 382 S.W.3d 47, 49 (Ky. App.

2012). This standard, however, is based on CR5 52.01, which provides that in

actions tried without a jury, “the court shall find the facts specifically” and that

those “[f]indings of fact [] shall not be set aside unless clearly erroneous.”

However, CR 52.01 does not require the court to make any findings of fact and

conclusions of law where there has been no trial on the matter. Page v. Louisville,

722 S.W.2d 60, 61 (Ky. App. 1986).

                While the circuit court’s February 3, 2020 order is not styled a

summary judgment, because it contains no findings of fact or conclusions of law

yet disposed of the case, we believe it should be construed as such. “A grant of

summary judgment is reviewed de novo because factual findings are not at issue.”


5
    Kentucky Rules of Civil Procedure.

                                            -5-
Feltner v. PJ Operations, 568 S.W.3d 1, 3 (Ky. App. 2018). We will review the

order under that standard.

             When reviewing an inmate’s petition for declaration of rights

concerning prison discipline, the circuit court is constrained by the administrative

record. “While technically original actions, these inmate petitions share many of

the aspects of appeals.” Smith v. O’Dea, 939 S.W.2d 353, 355 (Ky. App. 1997).

In Smith, we held:

             The court seeks not to form its own judgment, but, with
             due deference, to ensure that the agency’s judgment
             comports with the legal restrictions applicable to it. The
             focal point for [this] judicial review should be the
             administrative record already in existence, not some new
             record made initially in the reviewing court. These
             petitions thus present circumstances in which the need
             for judicial factfinding is greatly reduced.

Id. at 355-56 (internal quotation marks and citations omitted).

             The summary judgment standard therefore must be qualified. “The

problem is to reconcile the requirement under the general summary judgment

standard to view as favorably to the non-moving party as is reasonably possible the

facts and any inferences drawn therefrom, with a reviewing court’s duty to

acknowledge an agency’s discretionary authority, its expertise, and its superior

access to evidence.” Id. at 356.




                                         -6-
                                   III. ANALYSIS

             A. Wolff v. McDonnell

             The right to due process has two categorical distinctions: procedural

due process and substantive due process. McDonald v. City of Chicago, Ill., 561

U.S. 742, 863, 130 S. Ct. 3020, 3091, 177 L. Ed. 2d 894 (2010). The former

ensures fair process when protected rights are abridged, while the latter provides

protection against governmental interference with certain fundamental rights that

are encompassed in the terms life, liberty, and property. Id.

             When procedural due process protection is warranted based upon the

consequences of inmate discipline, pursuant to Wolff v. McDonnell, 418 U.S. 539,

563-67, 94 S. Ct. 2963, 2978-80, 41 L. Ed. 2d 935 (1974), the inmate is entitled to

receive:

             (1) advance written notice of the disciplinary charges;
             (2) an opportunity, when consistent with institutional
             safety and correctional goals, to call witnesses and
             present documentary evidence in his defense; and
             (3) a written statement by the factfinder of the evidence
             relied on and the reasons for the disciplinary action.

Because Carroll’s punishment for the alleged violations resulted in the loss of non-

restorable good time credits, a protected liberty interest has been implicated. See

Wolff, 418 U.S. at 557, 94 S. Ct. at 2963. Thus, we must determine if the circuit

court erred in ruling that the elements of Wolff were met as a matter of law.




                                         -7-
             Carroll argues that he was denied procedural due process because he

was not allowed to view the videotape of the incident prior to the hearing and

because he was denied the right to call S.C. as a witness. We discuss each of these

claims in turn.

             The Kentucky Supreme Court has held that an inmate does not have

an unlimited constitutional right to view video footage in a prison disciplinary

case. Ramirez v. Nietzel, 424 S.W.3d 911, 920 (Ky. 2014). Due process is

satisfied if an administrative officer views the footage and in turn considers its

weight in making a finding of guilt or innocence. Id. The administrative record

indicates the ACO did review the footage, and in doing so confirmed that Carroll

placed his finger between S.C.’s buttocks. We agree with the trial court that this

satisfied the requirements of procedural due process.

             Although in some circumstances due process requires an inmate

access to potentially exculpatory evidence on video, this perceived right is

tempered by a prison’s interest in “preventing undue hazards to institutional safety

or correctional goals.” Id. at 915. Ordinarily, in denying an inmate’s request to

view video evidence, prison officials must articulate their reasoning. Id. at 919.

Here, the administrative record is devoid of any discussion as to why Carroll

would not be allowed to review the tape. However, Carroll did not raise the issue

when given the opportunity to speak at the hearing. Nor did he offer any testimony


                                          -8-
to mitigate the ACO’s account of what she viewed in the video. Finally, in neither

his appeal to Warden Adams nor his petition in the circuit court did Adams deny

touching S.C. in the manner alleged. Thus, there was no issue of material fact for

the circuit court to consider and no reason to conclude Carroll was deprived of due

process.6

               Similarly, the circuit court appropriately rejected Carroll’s argument

that he was prevented from calling S.C. as a witness and denied due process

thereby. Again, we must consider Carroll’s argument in light of the administrative

record. Prison investigator Schneider reported that Carroll did not ask to call any

witnesses. Carroll did not object when the report was read into the record, nor did

he attempt to call S.C. as a witness during the disciplinary hearing. Carroll claims

he requested the opportunity to call S.C. prior to the hearing, however, Carroll did

not raise this issue in his appeal to Warden Adams. The administrative record is

silent as to any request by Carroll to call S.C. as a witness, let alone that such a

request was rejected.

               The circuit court therefore correctly ruled that Carroll was afforded

sufficient procedural due process under Wolff.



6
 While Carroll claims in his brief he requested that the ACO view video footage of previous
consensual contact between him and S.C., this issue was not raised in the court below.
“[S]pecific grounds not raised before the trial court, but raised for the first time on appeal will
not support a favorable ruling on appeal.” Norton Healthcare, Inc. v. Deng, 487 S.W.3d 846,
852 (Ky. 2016).

                                                 -9-
             B. Walpole v. Hill

             Finally, Carroll argues that the circuit court erred in ruling that the

ACO’s finding of guilt against him comported with Superintendent, Massachusetts

Correctional Institution, Walpole v. Hill, 472 U.S. 445, 454, 105 S. Ct. 2768, 2773,

86 L. Ed. 2d 356 (1985). In Walpole, the Unites States Supreme Court held that

“the requirements of due process are satisfied if some evidence supports the

decision by the prison disciplinary board[.]” Id. at 455, 105 S. Ct. at 2774.

             Though Carroll does not deny the existence of evidence that he

touched S.C. by placing his finger between her buttocks, he argues that this

evidence should have been viewed in the context of their existing relationship. As

set forth above, however, Carroll did not present any evidence of an existing

relationship at the hearing. This argument is an attempt to flip Walpole on its head,

inferring that the “some evidence” standard requires an adjustment officer to give

an inmate the benefit of any conceivable inference even in light of compelling

evidence. This is simply not the case.

             We have held that evidence supporting inmate discipline need not be

compelling and that a finding of guilt may be supported by reasonable inferences

drawn from indirect evidence. Smith, 939 S.W.2d at 357. In the instant case, the

ACO reviewed video footage which shows a lewd act committed on a corrections

officer with her back turned to Carroll. Carroll did not at the hearing, nor has he


                                         -10-
ever, denied doing so. The ACO undoubtedly relied on some evidence to support

Carroll’s finding of guilt, and the circuit court did not err in so holding.

                                      IV. CONCLUSION

             For the foregoing reasons, we affirm the order of the Boyle Circuit

Court denying Carroll’s petition for declaration of rights.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                            BRIEF FOR APPELLEE:

Lorenzo Carroll, pro se                          Kristin Wehking
Burgin, Kentucky                                 Frankfort, Kentucky




                                          -11-